In a proceeding pursuant to Lien Law § 201-a to cancel a lien, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated March 7, 2003, as denied that branch of his motion as was for leave to renew the petition.
*807Ordered that the order is affirmed insofar as appealed from, with costs.
The petitioner failed to set forth a reasonable justification why the additional facts offered in support of that branch of his motion which was for leave to renew were not offered in support of his original application (see CPLR 2221 [e]; Barbuto v Winthrop Univ. Hosp., 305 AD2d 623 [2003]; Elias v Grossman, 306 AD2d 432 [2003]; Matter of Orange & Rockland Utils. v Assessor of Town of Haverstraw, 304 AD2d 668 [2003]). Accordingly, leave to renew was properly denied. Ritter, J.P., Feuerstein, H. Miller and Adams, JJ., concur.